            Case 1:19-cr-00093-VEC Document 78 Filed 07/27/21 Page 1 of 4
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 7/27/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  - against -                                          : 19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 10, 2020, the Court ordered Mr. Johnson to continue to seek

employment and to complete 10 hours of community service each week until he secures a job,

Dkt. 70;

       WHEREAS on March 30, 2021, the parties appeared for a conference and Mr. Johnson

reported that he had not secured employment or completed any community service hours;

       WHEREAS on March 30, 2021, the Court again ordered Mr. Johnson to seek

employment and to complete 10 hours of community service each week until he secures a job,

Dkt. 74;

       WHEREAS on April 23, 2021, Defense counsel informed the Court that Mr. Johnson had

suffered gunshot injuries requiring hospitalization, Dkt. 75;

       WHEREAS on April 23, 2021, the Court adjourned an upcoming status conference sine

die and required that Probation update the Court in six weeks on Mr. Johnson’s health and

whether Probation believes he is ready to resume his job search and community service

requirements, Dkt. 76;
          Case 1:19-cr-00093-VEC Document 78 Filed 07/27/21 Page 2 of 4




       WHEREAS on June 22, 2021, Probation reported that Mr. Johnson is undergoing

physical therapy but otherwise feels fine physically and that it sees no reason why Mr. Johnson

could not resume his employment search and community service obligations;

       WHEREAS on June 23, 2021, the Court ordered Mr. Johnson to resume his search for

employment and to complete 10 hours of community service each week until he has obtained at

least part time (defined as at least 20 hours per week) employment, Dkt. 77;

       WHEREAS in the same order, the Court required Mr. Johnson to provide proof of

community service and proof of efforts to obtain employment to Probation each week on a day

of the week to be set by Probation., id.;

       WHEREAS on July 27, 2021, the parties appeared at a conference;

       WHEREAS at the conference, Mr. Johnson reported that he had not secured employment

or completed any community service hours; and

       WHEREAS Probation has scheduled community service hours for Mr. Johnson to

complete on Thursday, July 29, 2021;

       IT IS HEREBY ORDERED that Mr. Johnson must complete the scheduled community

service hours on Thursday, July 29, 2021. Mr. Johnson must provide proof of having completed

the hours to Probation in a form and on a day set by Probation. Probation must inform the Court

if Mr. Johnson fails to complete the community service scheduled for July 29, 2021, or if Mr.

Johnson fails to submit proof as required by Probation that he completed the hours.

       IT IS FURTHER ORDERED that Mr. Johnson must seek employment and, until he has a

job (defined as at least 20 hours per week), he must complete 10 hours of community service

each week. On a day of the week to be set by Probation, Mr. Johnson must update Probation on

his efforts to find a job and on the community service hours that he completed. If any week

passes in which Mr. Johnson fails to make efforts to secure employment or complete the required
                                                2
          Case 1:19-cr-00093-VEC Document 78 Filed 07/27/21 Page 3 of 4




hours of community service, or if Mr. Johnson fails to update Probation on his progress,

Probation must promptly report the same to the Court. If Mr. Johnson fails to meet those

obligations, the Court will schedule a hearing on Mr. Johnson’s alleged violations of the terms of

his Probation.

       IT IS FURTHER ORDERED that Mr. Johnson must be drug tested at least once every

three months. Probation must inform the Court if Mr. Johnson tests positive for any controlled

substances.

       IT IS FURTHER ORDERED that Probation must submit a status report to the Court and

the parties by no later than Friday, October 29, 2021. The status report must update the Court

on Mr. Johnson’s attempts to secure employment, the number of community service hours he has

completed, and the results of drug testing.

       IT IS FURTHER ORDERED that the next conference in this matter is scheduled for

Tuesday, November 4, 2021, at 10:00 A.M. The conference will be held in Courtroom 443 of

the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at

any SDNY courthouse must complete a questionnaire and have his or her temperature taken.

Please see the enclosed instructions.

       IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code

0093. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

SO ORDERED.

Dated: July 27, 2021                                __________________________________
       New York, New York                                       Valerie Caproni
                                                           United States District Judge
                                                3
         Case 1:19-cr-00093-VEC Document 78 Filed 07/27/21 Page 4 of 4




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                4
